DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,990485. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17210583
U.S. Patent No. 10,990485
Claims 1, 12 and 20 recites: …
restoring a computing device, comprising: 
From claim 4, 5, 15 and 16:
wherein the backup comprises a protected application
emulating a virtual disk using a backup of the computing device; generating an ancillary virtual machine (VM); 
determining and writing, to a delta disk linked to the virtual disk,
From claim 2 and 13:
wherein the ancillary VM is given read-only access to the virtual disk and write access to the delta disk

determining and writing, to a delta disk… configuration modifications to the ancillary VM that enable booting of the ancillary VM using the virtual disk on a different device with dissimilar hardware as the computing device; 


From claim 3 and 14:
deleting the generated ancillary VM when writing the configuration modifications on the delta disk is complete.
responsive to receiving a request to perform recovery of the computing device, restoring the backup by: 
creating on the different device a recovery virtual machine (VM) having a base virtual disk emulated from the backup; and modifying the recovery VM by attaching the delta disk having the configuration modifications.




Claims 6 and 17 recite
wherein modifying the recovery VM by attaching the delta disk further comprises: creating a delta disk chain comprising the base virtual disk of the recovery VM as a parent disk, and the delta disk as a child disk of the base virtual disk.

Claims 7 and 18 recites:
wherein the delta disk is generated by a restore preparation process, further comprising prior to receiving the request to perform the recovery of the computing device, saving the delta disk to a data store.

Claims 8 and 19 recites:
wherein the restore-preparation process is performed by background processing that is off-site from a backup system that created the backup of the computing device.

9. The method of claim 7, wherein the restore-preparation process comprises a dissimilar hardware restoration process configured to reconcile at least one difference between hardware of the computing device and virtual hardware of the ancillary VM.

10. The method of claim 7, wherein the restore-preparation process modifies at least one device driver in the virtual disk of the ancillary VM associated with the backup.

11. The method of claim 1, wherein the delta disk associated with the backup occupies less storage space than a virtual disk file associated with a virtual machine converted from the backup.
Claims 1, 8 and 15 recites: …
restoring a computing system, comprising: 

receiving a backup of a computing device executing a protected application; 
generating an ancillary virtual machine (VM) comprising a virtual disk that is emulated from the backup; 
generating a delta disk linked to the virtual disk of the ancillary VM, 

wherein the ancillary VM is given read-only access to the virtual disk and write access to the delta disk;

 determining and writing, to the delta disk, configuration modifications to the ancillary VM that enable booting using the virtual disk, wherein the delta disk comprises the configuration modifications for executing the protected application on a different device with dissimilar hardware as the computing device; 

deleting the generated ancillary VM; 


responsive to receiving a request to perform recovery of the computing device,

 creating on the different device a recovery virtual machine (VM) having a base virtual disk emulated from the backup; 
modifying the recovery VM by attaching the delta disk having the configuration modifications for executing the protected application; 
and resuming execution of the protected application on the recovery VM.

Claims 2, 9 and 16 recite:
 wherein modifying the recovery VM by attaching the delta disk further comprises: creating a delta disk chain comprising the base virtual disk of the recovery VM as a parent disk, and the delta disk as a child disk of the base virtual disk.

Claims 3, 10 and 17 recite:
wherein the delta disk is generated by a restore preparation process, further comprising prior to receiving the request to perform the recovery of the computing device, saving the delta disk to a data store.

Claims 4, 11 and 18 recites:
wherein the restore-preparation process is performed by background processing that is off-site from a backup system that created the backup of the computing device.

Claims 5, 12 and 19 recites, wherein the restore-preparation process comprises a dissimilar hardware restoration process configured to reconcile at least one difference between hardware of the computing device and virtual hardware of the ancillary VM.

Claims 6, 13 and 20 recites, wherein the restore-preparation process modifies at least one device driver in the virtual disk of the ancillary VM associated with the backup.

Claims 7, 14 and 21 recites, wherein the delta disk associated with the backup occupies less storage space than a virtual disk file associated with a virtual machine converted from the backup.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 12, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earl et al. (US 9965357 B1).
Regarding claim 1, Earl teaches:
a computer-implemented method for restoring a computing device, at least by (col. 2 line 19, describing backing up and restoring virtual machines (e.g. computing device)
comprising: emulating a virtual disk using a backup of the computing device, at least by (col. 4 lines 53-63, describes a save set being a backup of the virtual machine  (e.g. backup of the computing device) and describes the save set being restored to a node or different machine, in other words the virtual machine and associated virtual hard disk is being restored or emulated on a node or different machine)
generating an ancillary virtual machine (VM), at least by (col. 4 lines 61-63, discloses a backup of the virtual machine may be restored to the node, to another cluster, or to a stand-alone machine, the restored backup of the virtual machine is the ancillary VM)
determining and writing, to a delta disk linked to the virtual disk, configuration modifications to the ancillary VM that enable booting of the ancillary VM using the virtual disk on a different device with dissimilar hardware as the computing device, at least by (col. 7 lines 53 – col. 8 lines 4, describes determining configuration differences between the original save set and the configuration of the destination having different hardware, and identify and recording the configuration modification in the save set or metadata, (e.g. delta disk linked to the virtual disk))
responsive to receiving a request to perform recovery of the computing device, restoring the backup by: creating on the different device a recovery virtual machine (VM) having a base virtual disk emulated from the backup; modifying the recovery VM by attaching the delta disk having the configuration modifications, at least by col 7 lines 31-40 “the restore operation may copy the save set to the desired destination location and then recover the virtual machine by using the configuration information to locate and restore the virtual hard disks and associated snapshots or the VHDs and aVHDs, invoke the instrumentation interface to import the virtual machine with the restore destination directory. The virtual machine can be imported using existing and/or newly generated configuration information or by accounting for differences between these configuration information sets.”)
As per claim 4, claim 1 is incorporated and Earl further teaches:
wherein the backup comprises a protected application, and wherein the configuration modifications enable execution of the protected application on the different device at least by (col. 4 line 64, describes back up of the virtual machine in a save set where the virtual machine and its data in its persistent state described in col. 6 lines 55-64 can be interpreted as a protected application.  The configuration modification is further described in col. 7 lines 55-62, “adjustments may be made to the save set or to the metadata in order to ensure that the restoration of the VM is compatible with the destination. For example, changes in the directory structure, VM configuration (processor, memory, network adapter), cluster configurations, or the like are accounted for in block 308. This may include making changes to the save set and/or metadata of the save set.”)
As per claim 5, claim 4 is incorporated and Earl further teaches:
further comprising executing the protected application on the recovery VM, at least by (col. 4 line 64, describes back up of the virtual machine in a save set where the virtual machine and its data in its persistent state described in col. 6 lines 55-64 can be interpreted as a protected application.  And col. 7 lines 5-6, “save sets and is then available for a restore operation. A virtual machine can be restored”… Also in col. 7 lines 31-40, 63-66, the importing and execution of an import command to restore the save set for the VM backup describes executing the protected application on the recovery VM)
As per claim 7, claim 1 is incorporated and Earl further teaches:
wherein the delta disk is generated by a restore preparation process, further comprising prior to receiving the request to perform the recovery of the computing device, saving the delta disk to a data store, at least by (col. 7 lines 55-59, “adjustments may be made to the save set or to the metadata in order to ensure that the restoration of the VM is compatible with the destination.” Also Fig. 1 and col. 4 lines 45-52 describes the save set being saved with other save sets in the backup server 102.
As per claim 9, claim 7 is incorporated and Earl further teaches:
wherein the restore-preparation process comprises a dissimilar hardware restoration process configured to reconcile at least one difference between hardware of the computing device and virtual hardware of the ancillary VM, col. 7 lines 55-62, “adjustments may be made to the save set or to the metadata in order to ensure that the restoration of the VM is compatible with the destination. For example, changes in the directory structure, VM configuration (processor, memory, network adapter), cluster configurations, or the like are accounted for in block 308. This may include making changes to the save set and/or metadata of the save set.”)
Claims 12, 15, 16, 18 recite equivalent claim limitations as claims 1, 4, 5, 7 above, except that they set forth the claimed invention as a system; Claim 20 recite equivalent claim limitations as claims 1 above except that they set forth the claimed invention as, non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl in view of van Rietschote et. al. (US 7533229 B1).
As per claim 2, claim 1 is incorporated but Earl fails to teach:
wherein the ancillary VM is given read-only access to the virtual disk and write access to the delta disk.
However, van Rietschote discloses the above limitation at least by (col. 11 lines 35-37, describe the VM given read-only access to the virtual disk, and col. 6 lines 45-67, describe providing write access to COW files which stores updates of an image (delta disk)).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of van Rietschote into the teaching of Earl as they relate to recovering virtual machines and one of the ordinary skill in the art would have been motivated to use such a modification for purpose of provided backups without files being changed during the backup process as described by van Rietschote in col. 11 lines 38-40.

Claim 13 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 3, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl in view of Le et al (US 20120265959 A1).
As per claim 3, claim 1 is incorporated but Earl fails to teach:
further comprising deleting the generated ancillary VM when writing the configuration modifications on the delta disk is complete. 
However, Le discloses the above limitation at least by (paragraph [0188, 0192] which describes dismounting the simulated source disk, by dismounting the simulated source disk the generated ancillary VM is deleted).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Le into the teaching of Earl as they relate to migrating and recovering virtual machines and one of the ordinary skill in the art would have been motivated to use such a modification for purpose of saving resources and storage space.
As per claim 10, claim 7 is incorporated and Earl further teaches:
wherein the restore-preparation process modifies at least one device driver in the virtual disk of the ancillary VM associated with the backup, at least by (col. 7 lines 58-60, “changes in the directory structure, VM configuration (processor, memory, network adapter), cluster configurations, or the like are accounted”, which describes modification related to hardware which to one of ordinary skill in the art at the time of the invention filed would typically be related to drivers to enable compatibility and functionality of such hardware.
Also, Le describes modification for compatibility with different hardware by using drivers compatible with the destination, in para. 0265-0266)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Le into the teaching of Earl as they both describe modifications that related to hardware compatibility.  And Le further describes using drivers compatible with the destination. 
As per claim 11, claim 1 is incorporated and Earl fails to teache:
wherein the delta disk associated with the backup occupies less storage space than a virtual disk file associated with a virtual machine converted from the backup.
But Le teaches the above limitation at least by (paragraph [0251] describes the process which determines “the destination computer's hardware configuration, and then determines the necessary configuration changes to the image to make it compatible with the destination hardware”, paragraph [0270] further describes placing all the necessary configuration files needed for to make the image compatible with the destination hardware in containers and only storing the set of files that is needed in the file cache. Since the container only contains necessary configurations and files, it would occupy less storage space of a virtual disk file associated with a virtual machine converted from the backup because the configurations is are naturally a subset of files related to the virtual machine converted from the backup)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Le into the teaching of Earl as they relate to migrating and recovering virtual machines and one of the ordinary skill in the art would have been motivated to use such a modification for purpose of saving resources and storage space.

Claim 14 recite equivalent claim limitations as claim 3 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 


Claims 6, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl in view of Beveridge et al. (US 20150378766 A1)
As per claim 6, claim 1 is incorporated and Earl fails to further disclose:
wherein modifying the recovery VM by attaching the delta disk further comprises: creating a delta disk chain comprising the base virtual disk of the recovery VM as a parent disk, and the delta disk as a child disk of the base virtual disk.
However, Beveridge discloses the above limitation, at least by (paragraph [0044] “memory state 316 of the parent VM includes creating COW memory (associated with the child VM 311) to store changes made by the child VM 311 and/or 312 to memory state 316 of the parent VM. In this manner, the child VM 311 and/or 312 shares memory state 316 of the parent VM with COW memory pages, in contrast with linked clones that use COW delta disks” paragraph [0045] “computing device 304 executes (e.g., powers on) the powered-off child VM 312, which becomes powered-on child VM 311. Execution of the powered-off child VM 312 includes configuring an identity of child VM 311 and/or 312 using configuration data 313. In some examples, execution of the powered-off child VM 312 includes configuration and execution of a boot process (or bootup process) to access and apply configuration data 313 to the powered-on child VM 311. In this manner, the powered-on child VM 311 customizes itself during bootup. The now-executing powered-on child VM 311 has a virtual device state that is a copy of virtual device state 318 of the parent VM, with persistent storage referencing persistent storage 307 and/or disk 314 of the parent VM.”))
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beveridge into the teaching of Earl as they relate to migrating and recovering virtual machines using delta configurations and one having ordinary skill in the art would have been motivated to associated the base virtual disk and delta disk in a parent child relationship to avoid the need to lookup corresponding delta disk as required by Le.
As per claim 8, claim 7 is incorporated and Le fails to further disclose:
wherein the restore-preparation process is performed by background processing that is off-site from a backup system that created the backup of the computing device, 
However, Beveridge teaches the above limitation at least by (paragraph [0061] “source host 402 is located in California and the target host 422 is located in Massachusetts; however, the hosts may be located anywhere.” Paragraph [0128] “Replication copies the data associated with a VM from one location to another (e.g., from one host to another host) for backup, disaster recovery, and/or other purposes.”)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beveridge into the teaching of Earl as they relate to migrating and recovering virtual machines using delta configurations and one having ordinary skill in the art would have been motivated to provide the ability to provide the restore preparation in a remote location which allows the system to scale and reduce resources.

Claims 17 and 19 recite equivalent claim limitations as claims 6 and 8 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        8/26/2022